DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 of the US Patent Application No. 16/564,182 filed 09/09/2019 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 26, 28 and 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heaton (US 2014/0236108).
Regarding claim 21, Heaton discloses a multi-lumen connector (see Title) comprising:
a central collar A (figs. 2 and 3) defining a distributor chamber 38 (page 2, [0028]; fig. 2);
at least one connection fitting 32 (page 2, [0028], lines 1-2; figs. 2 and 3) extending from the central collar designed for tight and releasable connection to the multi-lumen line; and 
wherein when a multi-lumen tube sheath C (figs. 2 and 3) is introduced into the annular gap, the connection fitting 32 (figs. 2 and 3) is inserted into the central lumen 33 (page 2, [0028], line 2; figs. 2 and 3), the at least one additional lumen 37 (page 2, [0028], lines 6-7; figs. 2 and 3)  is in communication with the distributor chamber 38 (page 2, [0028], line 7; fig. 2) the central lumen and the at least one additional lumen are sealed off from one another in a fluid-tight fashion (see figs. 2 and 3).

    PNG
    media_image1.png
    253
    329
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    349
    media_image2.png
    Greyscale

Regarding claims 22 and 23, Heaton discloses the connector comprising at least one chamber bushing B (fig. 3) extending coaxially from the central collar and spaced apart from the connection fitting to form an annular gap between the connection fitting and the chamber bushing and a securing device D (fig. 3) that is adjustable between a release position that is a clamping bushing, as required by claim 23.
Regarding claims 25 and 26, Heaton discloses the connector a stop D (fig. 2) in the form of a radial shoulder, as required by claim 26, that limits the introduction of the tube sheath into the annular gap.
Regarding claims 28 and 34-36, Heaton discloses the device comprising a sealing device 31 in the annular gap made in the form of O-ring (page 2, [0029], line 6; fig. 2), as required by claim 35, that is interpreted as being a variation of a radial shaft seal, as required by claim 36, and variation of a face-end seal, as required by claim 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32, 33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US 2014/0236108).
Regarding claims 32 and 33, Heaton discloses the invention discussed above but does not expressly disclose thee particular shape of sealing device lamella.
Since such shapes do not serve any specific purpose or performs any specific function other that the function disclosed in Heaton, it would have been obvious top those skilled in the art at the time the invention was filed to use claimed shapes of the sealing device lamella as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 37, Heaton discloses the invention discussed above, wherein the central collar and connection fitting are a one-piece basic body (figs. 2 and 3), but does not expressly disclose the connector, wherein the device comprises at least two multi-lumen lines.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connector of Heaton with the second multi-lumen line, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 38, Heaton discloses the invention discussed above, wherein the central collar and connection fitting are a one-piece basic body (figs. 2 and 3), but does not expressly disclose the connector, wherein the device comprises at least two distributor chambers.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the connector of Heaton with the second distributor chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 39, Heaton discloses the invention discussed above, wherein the central collar and connection fitting are a one-piece basic body (figs. 2 and 3), but does not expressly disclose the connector, wherein the device comprises the second channel for removing a fluid from or introducing a fluid to the distributor chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the second channel for removing a fluid from or introducing a fluid to the distributor chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 39, Heaton discloses the invention discussed above, wherein the central collar and connection fitting are a one-piece basic body (figs. 2 and 3), but does not expressly disclose the connector, wherein the device comprises the second channel for removing a fluid from or introducing a fluid to the distributor chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the second channel for removing a fluid from or introducing a fluid to the distributor chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US 2014/0236108) in view of Lynn (US 5,514,117).
Heaton discloses the invention discussed above but does not expressly disclose the connector comprising at least two clmping tongues extending from the chamber bushing.
Lynn teaches a medical connector (Abstract, line 1) comprising a securing device 34 (fig. 1B) made in the form of a clamp, and having two clamping tongues A (fig. 1B).

    PNG
    media_image3.png
    418
    668
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the connector of Heaton with the securing device, as taught by Lynn in order to provide locking features, as motivated by Lynn (Abstract, lines 13-15).
Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US 2014/0236108) in view of Backwinkel (DE 10107907 C1; English translate).
Heaton discloses the invention discussed above but does not expressly disclose the device, wherein the sealing device is a sealing shell.
Backwinkel teaches that it is known to use sealing shell in tube connections (Abstract, lines 1-4).
Since both Heaton and Backwinkel belong to the same problem solving area, i.e. tubing connection, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sealing element of Heaton in the form of sealing shell, as taught by Backwinkel in order to achieve predictable result by employing the seal of the type conventionally known in the art.
Allowable Subject Matter
Claims 27, 30, 31 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Allowable Subject Matter comes from the parent Application # 15211172 (Abended), i.e.:
Regarding claim 27, the closest prior art of record Heaton (US 2014/0236108), Lynn (US 5,514,117) and Backwinkel (DE 10107907) fail to teach, suggest or render obvious a window in the central collar through which visual monitoring is enabled.
Regarding claim 30, the closest prior art of record Heaton (US 2014/0236108), Lynn (US 5,514,117) and Backwinkel (DE 10107907) fail to teach, suggest or render obvious a ring snap connection between the sealing shell and the chamber bushing.
Regarding claim 40, the closest prior art of record Heaton (US 2014/0236108), Lynn (US 5,514,117) and Backwinkel (DE 10107907) fail to teach, suggest or render obvious a channel connecting two distributor chambers.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781